EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lisa Lint (Reg. No. 60,856) on March 28, 2022.
The application has been amended as follows: 

In the claims:

1-12. (Cancelled)

13. (Currently Amended) A thermoplastic polyester resin composition comprising a thermoplastic polyester resin (A), an epoxy compound (B) having an epoxy equivalent of from 200 to 3,000 g/eq, and a hydroxy group-containing resin (C) having a number average molecular weight of from 2,000 to 10,000 and a halogen element content of 1,000 ppm or less, 
wherein the hydroxy group-containing resin (C) is a phenoxy resin and/or an acrylic resin containing hydroxyalkyl (meth)acrylate as a structural unit,
the epoxy compound (B) is blended in an amount of 0.05 to 10 parts by weight with respect to 100 parts by weight in total of 
a blending amount of the hydroxy group-containing resin (C) is 0.1 to 4.5 parts by weight with respect to 100 parts by weight in total of the thermoplastic polyester resin (A) and the hydroxy group-containing resin (C).  

14. (Previously Presented) The thermoplastic polyester resin composition according to claim 13, wherein the thermoplastic polyester resin (A) has a melting point higher than 200°C.  

15. (Previously Presented) The thermoplastic polyester resin composition according to claim 13, wherein the epoxy compound (B) includes an epoxy compound having two or more epoxy groups in one molecule.  

16. (Previously Presented) The thermoplastic polyester resin composition according to claim 13, wherein the hydroxy group-containing resin (C) has a hydroxy group value of 3 to 20 eq/kg.  

17. (Cancelled)  

18. (Previously Presented) The thermoplastic polyester resin composition according to claim 13, further comprising a phosphorus compound (D) represented by general formula (1) in an amount of 0.01 to 1 part by weight with respect to 100 parts by weight in total of the thermoplastic polyester resin (A) and the hydroxy group-containing resin (C): 

    PNG
    media_image1.png
    175
    352
    media_image1.png
    Greyscale

2wherein, in formula (1), R1 and R2 are independently selected from hydrogen (except when R1 and R2 are both hydrogen), OM (wherein O is a negatively charged oxygen atom, and M is a positively charged counter ion), an alkyl group having from 1 to 20 carbon atoms, an alkylene group having from 2 to 20 carbon atoms, an aryl group having from 6 to 20 carbon atoms, an alkyloxy group having from 1 to 20 carbon atoms, a polyoxyalkylene group consisting of alkylene having from 2 to 4 carbon atoms, and an aryloxy group having from 6 to 20 carbon atoms; the alkyl group, alkylene group, aryl group, alkyloxy group, polyoxyalkylene group, and aryloxy group may be substituted with a substituent selected from an OH group, a halogen, a COOH group, or a COOR3 group (wherein R3 is an alkyl group having from 1 to 4 carbon atoms) and an NH2 group; in the case of substitution, the number of substitutions is 1 or 2; and R1 and R2 may be linked.  

19. (Previously Presented) The thermoplastic polyester resin composition according to claim 18, wherein the phosphorus compound (D) represented by general formula (1) is a metal salt of phosphonic acid or a metal salt of phosphinic acid.  

20. (Previously Presented) The polyester resin composition according to claim 13, wherein the thermoplastic polyester resin (A) is a resin selected from polybutylene terephthalate, polypropylene terephthalate, and polybutylene naphthalate.  

21. (Previously Presented) The thermoplastic polyester resin composition according to claim 13, wherein the thermoplastic polyester resin (A) is a polybutylene terephthalate.  

22. (Previously Presented) The thermoplastic polyester resin composition according to claim 13, further comprising a fiber reinforcement (E) in an amount of 1 to 100 parts by weight with respect to 100 parts by weight in total of the thermoplastic polyester resin (A) and the hydroxy group-containing resin (C).  

23. (Previously Presented) The thermoplastic polyester resin composition according to claim 13, wherein the tensile strength retention after a 1/8 inch test piece molded in accordance 3with ASTM D638 (2005) is exposed to an atmosphere at a temperature of 190°C for 500 hours, as calculated by the equation: tensile strength retention (%) = (tensile strength after exposure / tensile strength before exposure) x 100, is 75% or more, and the tensile strength retention after a 1/8 inch test piece molded according to ASTM D638 (2005) is exposed to an atmosphere with a relative humidity of 100% and at a temperature of 121°C for 50 hours, as calculated by the equation: tensile strength retention (%) = (tensile strength after exposure / tensile strength before exposure) x 100, is 90% or more.  

24. (Previously Presented) A molded article obtained by melt-molding the thermoplastic polyester resin composition according to claim 13.


* * * * *
EXAMINER’S COMMENT
Pending Claims
Claims 13-16 and 18-24 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 13-16 and 18-24 under 35 U.S.C. 103 as being unpatentable over Tojo et al. (US 2016/0289445 A1 or WO 2015/072216 A1) in view of Ishii et al. (JP 2000-154307 A) has been overcome by amendment.

Allowable Subject Matter
Claims 13-16 and 18-24 are allowed.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
March 28, 2022